 



Exhibit 10.2
GUARANTY
     GUARANTY, dated as of March ___, 2006, made by HORIZON OFFSHORE, INC., a
Delaware corporation (the “Guarantor”) in favor of THE CIT GROUP/EQUIPMENT
FINANCING, INC., a corporation organized and existing under the laws of the
State of Delaware, as Agent for the Lenders described below (the “Agent”).
     WHEREAS, Horizon Vessels, Inc., a Delaware corporation (the “Borrower”),
wishes to borrow up to USD 78,798,178.00 (the “Loan”) from the Lenders pursuant
to the terms of the Loan Agreement dated of even date herewith (as the same may
be amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among the Borrower, the Lenders named therein (the “Lenders”) and
the Agent; and
     WHEREAS, the Borrower is a wholly owned subsidiary of the Guarantor and it
is to the corporate benefit of the Guarantor that the Borrower obtain the Loan;
and
     WHEREAS, the Loan will be evidenced by the promissory note of the Borrower
in favor of the Agent (as the same may be amended, supplemented as otherwise
modified from time to time, the “Note”); and
     WHEREAS, in order to induce the Lenders to make the Loan, the Guarantor is
prepared to guarantee the payment by the Borrower of its obligations under the
Loan Agreement, the Note and the other Loan Documents (as defined in the Loan
Agreement); and
     WHEREAS, the Lenders are prepared to make the Loan in consideration, among
other things, of such guaranty by the Guarantor;
     NOW, THEREFORE, in consideration of the premises, the Guarantor hereby
agrees as follows:
     Section 1. Guaranty. As independent and additional security for the Loan,
the Guarantor hereby unconditionally and irrevocably guarantees the payment by
the Borrower of all amounts due and to become due from the Borrower under the
Loan Agreement, the Note and the other Loan Documents (the “Obligations”) and
agrees to pay any and all expenses incurred by the Agent in enforcing any of its
or the Lenders’ respective rights under this Guaranty and pursuant to the
Obligations..
     Section 2. Guaranty Absolute.
     (a) The Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Loan Agreement, the Note and the
other Loan Documents (as applicable), regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Lenders or the Agent with respect thereto. The liability of
the Guarantor under this Guaranty shall be absolute and unconditional
irrespective of:
     (i) any lack of validity or enforceability of the Loan Agreement, the Note
any other Loan Document or any other agreement or instrument entered into
between the Borrower, the Lenders, the Agent or the Guarantor;

 



--------------------------------------------------------------------------------



 



     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Loan Agreement, the Note or any other Loan
Document;
     (iii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Borrower in respect of the Obligations or
the Guarantor in respect of this Guaranty.
     (b) This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Lenders or the Agent upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, all as though such
payment had not been made.
     Section 3. Waiver. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that the Agent or the Lenders or any other
person exhaust any right or take any action against the Borrower, any other
Guarantor of any of the Obligations or any other person or entity or any
collateral. This is a guaranty of payment and performance and not of collection
only.
     Section 4. Subrogation. The Guarantor will not exercise any rights which it
may acquire by way of subrogation under this Guaranty, by any payment made
hereunder or otherwise, until all the Obligations shall have been paid in full.
If any amount shall be paid to the Guarantor on account of such subrogation
rights at any time when all the Obligations shall not have been paid in full,
such amount shall be forthwith paid to the Agent to be credited and applied
against the Obligations. If (i) the Guarantor shall make payment to the Agent,
of all or any part of the Obligations and (ii) all the Obligations shall be paid
in full, the Agent will, at the Guarantor’s request, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, transferring to the Guarantor any and all rights the Agent, may have
against the Borrower or necessary to evidence the transfer by subrogation to the
Guarantor of any interest in the Obligations resulting from such payment by the
Guarantor.
     Section 5. Payments Free and Clear of Taxes, Etc.
     (a) All sums payable by the Guarantor under this Guaranty, whether of
principal, interest, fees or otherwise, shall be paid in full without set-off or
counterclaim and in such amounts as may be necessary in order that all such
payments (after deduction or withholding for or on account of any present or
future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any Governmental Agency or taxing authority thereof, other than any
income tax or franchise tax or other tax or fee on or measured by the gross
receipts or net income of the Lenders or the Agent; collectively the “Taxes”)
shall not be less than the amounts otherwise specified to be paid under this
Guaranty.
     (b) A certificate as to any additional amounts payable to the Lenders under
this Section 5 submitted to the Guarantor by the Agent shall show in reasonable
detail the amount payable and the calculations used to determine in good faith
such amount and shall be deemed prima facie correct.
     (c) With respect to each deduction or withholding for or on account of any
Taxes, the Guarantor shall promptly furnish to the Lenders such certificates,
receipts and other documents as may be required (in the reasonable judgment of
each Lender) to establish any income tax credit to which any of the Lenders may
be entitled.

2



--------------------------------------------------------------------------------



 



     Section 6. APPLICABLE LAW AND JURISDICTION. THIS GUARANTY (INCLUDING, BUT
NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, OTHER THAN
CONFLICT OF LAWS RULES THEREOF. ANY LEGAL ACTION OR PROCEEDING AGAINST THE
GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK, THE U.S. FEDERAL COURTS IN SUCH STATE, SITTING IN THE COUNTY
OF NEW YORK, OR IN THE COURTS OF ANY OTHER JURISDICTION WHERE SUCH ACTION OR
PROCEEDING MAY BE PROPERLY BROUGHT.
     Section 7. Representations and Warranties. The Guarantor hereby represents
and warrants to the Agent as follows:
     (a) It is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation duly qualified
to do business wherever its business or ownership of property requires it to be
so qualified.
     (b) The execution, delivery and performance by the Guarantor of this
Guaranty and any other documents contemplated herein and the completion of all
other transactions herein contemplated are within the Guarantor’s authority, are
in furtherance of the Guarantor’s purposes, have been duly authorized by all
necessary action and will not contravene any applicable law or regulation nor
violate the Guarantor’s Articles of Incorporation or By-Laws nor any agreement
binding on the Guarantor nor any applicable law or regulation or order or decree
of any governmental authority or agency of the State of Texas, the State of New
York or the United States of America.
     (c) This Guaranty is supported by adequate and sufficient consideration,
has been validly signed by or on behalf of the Guarantor and represents the
valid and binding obligation of the Guarantor, enforceable in accordance with
its terms and will not result in the Guarantor’s liabilities (including the
maximum amount of liabilities that may be reasonably expected to result from all
contingent liabilities and giving effect to rights of contribution and
subrogation) exceeding the fair market value of its assets. The enforceability
of this Guaranty, however, is subject to all applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the rights of creditors
generally and to general equity principles.
     (d) The legality, validity, enforceability or admissibility of this
Guaranty are not subject to or conditional upon this Guaranty being filed,
recorded or enrolled with any governmental authority or agency or stamped with
any stamp, duty or similar transaction tax of the State of Texas, the United
States of America or the State of New York.
     (e) There are no pending, or to the best of the Guarantor’s knowledge, any
threatened actions or proceedings affecting the Guarantor before any court,
governmental agency or arbitrator in any country, which may materially adversely
affect the financial condition or operations of the Guarantor.
     Section 8. The Loan Agreement and the Note. The Guarantor hereby
acknowledges receipt of the Loan Documents in execution form and hereby consents
and agrees to each Loan Document and to all the terms and provisions thereof.
     Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall

3



--------------------------------------------------------------------------------



 



be in writing and signed by the Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     Section 10. Notices. All notices, requests and demands shall be in writing
(including telecopier transmission) given to or made upon the respective parties
hereto as follows:
In the case of the Guarantor at:
Horizon Offshore, Inc.
2500 CityWest Blvd., Suite 2200
Houston, Texas 77042
Attention: Chief Financial Officer
Telecopier: (713) 361-2677
In the case of the Agent, at:
The CIT Group/Equipment Financing, Inc., as Agent
1450 West Fountainhead Parkway
Tempe, Arizona 85282
Attention: William Sarver
Telecopier: (480) 379-3466
or in other manner as any party hereto shall designate by written notice to the
other parties hereto. All notices shall be effective upon delivery or three
(3) days after being deposited in the United States mail with postage prepaid
certified, return receipt requested in a correctly addressed wrapper, or upon
receipt if delivered to Federal Express or similar courier company or
transmitted by telefax during normal business hours, except that all notices,
requests and demands to the Agent shall not be effective until received by the
Agent. All notices, demands, requests, communications and other documents
delivered hereunder or under the Loan Documents, unless submitted in the English
language, shall be accompanied by certified English translation thereof.
     Section 11. No Waiver; Remedies. No failure on the part of the Agent or the
Lenders to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     Section 12. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until payment in full of the
Obligations and payment in full of all other amounts due under this Guaranty,
(ii) be binding upon the Guarantor, its successors or assigns, as the case may
be, and (iii) inure to the benefit of and be enforceable by the Agent and its
respective successors, transferees and assigns, provided, however, that the
Guarantor may not transfer its obligations under this Guaranty or any part of it
without the prior written consent of the Agent.
     Section 13. Capitalized Terms. All capitalized terms used in this Guaranty
which are not defined herein shall have the meanings given to them in the Loan
Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this
Guaranty, as of the date first above written.

                      HORIZON OFFSHORE, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               

 